
	
		I
		111th CONGRESS
		1st Session
		H. R. 2209
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Holt, Mr. Burgess,
			 Ms. Lee of California,
			 Mr. Wexler,
			 Mr. Peterson,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Mr. Moran of Virginia,
			 Ms. McCollum,
			 Mr. Ellsworth,
			 Ms. Granger,
			 Mr. Meek of Florida,
			 Mr. Fattah, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVI, XVIII, XIX, and XXI of the Social
		  Security Act to remove limitations on Medicaid, Medicare, SSI, and SCHIP
		  benefits for persons in custody pending disposition of
		  charges.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Partnership for County
			 Health Care Costs Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States Supreme Court has
			 interpreted the 8th Amendment to require governmental entities to provide
			 medical care to persons involuntarily confined in jails, detention centers, and
			 prisons.
			(2)The Federal
			 Government does not provide benefits under the Medicare, Medicaid, Supplemental
			 Security Income (SSI), or State Children’s Health Insurance (SCHIP) Program
			 health benefits to inmates even if the person is awaiting trial in jail and has
			 not been convicted. However, beneficiaries who are released after posting bond,
			 or who are released under their own recognizance, or who are released under
			 house arrest may continue to receive Medicare, Medicaid, SSI, and SCHIP
			 benefits.
			(3)The cost of
			 providing health care in prisons and jails has increased exponentially due in
			 part to high incarceration rates, infectious diseases, chronic conditions,
			 substance abuse treatment, mental illness, aging prison populations, rising
			 prescription drug costs, and mandatory sentencing laws.
			(4)Providing health
			 care for inmates constitutes a major portion of local jail operating costs.
			 Requiring county governments to cover health care costs for inmates who have
			 not been convicted places an unnecessary burden on local governments who have
			 been negatively impacted by recession, widespread budget deficits, and cuts to
			 safety net programs and services.
			(5)Jails generally
			 have a higher instance of mentally ill inmates because jails frequently serve
			 as holding places for low-income persons who are waiting placement in a mental
			 facility and for mentally ill persons who commit nuisance crimes because of
			 inadequate access to treatment in their communities.
			(6)The rising cost of
			 bail has also contributed to an overall increase in the jail population and
			 health care costs for inmates. The high cost of bail has contributed to the
			 disproportionate rate of incarceration among African-Americans and
			 Latinos.
			(7)Terminating
			 benefits to people in county jails who are awaiting trial violates the
			 presumption of innocence, because it does not distinguish between persons
			 awaiting disposition of charges and those who have been duly convicted and
			 sentenced.
			(8)Otherwise eligible
			 individuals who have been charged with a crime and incarcerated, but not
			 convicted, should continue to be eligible for Federal health benefits, such as
			 Medicare, Medicaid, SSI, or SCHIP, until such time as they may be convicted and
			 sentenced to an institution. SSI payments should be held until the inmate has
			 been acquitted and released, or until the inmate has completed his or her
			 sentence and been released.
			3.Removal of inmate
			 limitation on benefits under Medicaid, Medicare, SSI, and SCHIP
			(a)MedicaidThe
			 subdivision A of section 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) that follows paragraph (28) is amended by inserting or in
			 custody pending disposition of charges after patient in a
			 medical institution.
			(b)MedicareSection
			 1862(a)(3) of such Act (42 U.S.C. 1395y(a)(3)) is amended by inserting
			 in the case of services furnished to individuals who are in custody
			 pending disposition of charges, after 1880(e).
			(c)SSISection 1611(e)(1) of such Act (42 U.S.C.
			 1382(e)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(K)(i)As used in subparagraph
				(A), the term inmate of a public institution does not include an
				individual who is in custody pending disposition of charges.
						(ii)In the case of an individual who is
				an eligible individual or eligible spouse for purposes of this title only
				because of the application of the definition in clause (i), any supplemental
				security income benefits otherwise payable shall be withheld until such time as
				the individual is no longer either in custody pending disposition of charges or
				an inmate of a public institution or shall be paid to the individual’s estate
				if the individual dies before the pending charges are disposed of or while the
				individual is an inmate of a public
				institution.
						.
			(d)SCHIPSection
			 2110(b)(1) of such Act (42 U.S.C. 1397jj(b)(1)) is amended by inserting
			 (except as an individual in custody pending disposition of
			 charges) after inmate of a public institution.
			(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first calendar quarter beginning more than 60 days after the
			 date of the enactment of this Act and shall apply to items and services
			 furnished, and supplemental security income benefits paid, for periods
			 beginning on or after such date.
			
